Opinion filed January 30, 2014




                                       In The

        Eleventh Court of Appeals
                                    ____________

                                 No. 11-13-00278-CR
                                    ____________

                 JAVONE DOUGLAS RAWLS, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 266th District Court
                                 Erath County, Texas
                          Trial Court Cause No. CR13985


                      MEMORANDUM OPINION
      Appellant, Javone Douglas Rawls, pleaded guilty to the state jail felony
offense of possession of marihuana, and the trial court assessed his punishment and
placed him on community supervision pursuant to the terms of the plea bargain
agreement.     The State subsequently filed a motion to revoke based upon
Appellant’s alleged violation of the terms and conditions of his community
supervision. At a hearing on the State’s motion, Appellant pleaded “true” to the
allegation in the State’s motion that he had again possessed marihuana. The trial
court found the allegation to be true, revoked Appellant’s community supervision,
and assessed his punishment at confinement for two years in a state jail facility.
We dismiss the appeal.
      Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and states that he has concluded that the
appeal is frivolous. Counsel has provided Appellant with a copy of the brief and
advised Appellant of his right to review the record and file a response to counsel’s
brief. Court-appointed counsel has complied with the requirements of Anders v.
California, 386 U.S. 738 (1967); In re Schulman, 252 S.W.3d 403 (Tex. Crim.
App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991); High v.
State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684
(Tex. Crim. App. 1974); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App.
1969); and Eaden v. State, 161 S.W.3d 173 (Tex. App.—Eastland 2005, no pet.).
      Appellant has filed a pro se letter in response to counsel’s motion to
withdraw and supporting brief. In addressing an Anders brief and pro se response,
a court of appeals may only determine (1) that the appeal is wholly frivolous and
issue an opinion explaining that it has reviewed the record and finds no reversible
error or (2) that arguable grounds for appeal exist and remand the cause to the trial
court so that new counsel may be appointed to brief the issues. Schulman, 252
S.W.3d 403; Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).
      Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record, and we agree that the appeal is without merit
and should be dismissed. Schulman, 252 S.W.3d at 409. In this regard, a plea of
true standing alone is sufficient to support a trial court’s decision to revoke
                                          2
community supervision. Moses v. State, 590 S.W.2d 469, 470 (Tex. Crim. App.
1979). Furthermore, absent a void judgment, issues relating to an original plea
proceeding may not be raised in a subsequent appeal from the revocation of
community supervision. Jordan v. State, 54 S.W.3d 783, 785–86 (Tex. Crim. App.
2001); Traylor v. State, 561 S.W.2d 492, 494 (Tex. Crim. App. [Panel Op.] 1978).
      We note that counsel has the responsibility to advise Appellant that he may
file a petition for discretionary review with the clerk of the Texas Court of
Criminal Appeals seeking review by that court. TEX. R. APP. P. 48.4 (“In criminal
cases, the attorney representing the defendant on appeal shall, within five days
after the opinion is handed down, send his client a copy of the opinion and
judgment, along with notification of the defendant’s right to file a pro se petition
for discretionary review under Rule 68.”). Likewise, this court advises Appellant
that he may file a petition for discretionary review pursuant to TEX. R. APP. P. 68.
       The motion to withdraw is granted, and the appeal is dismissed.


                                                    PER CURIAM


January 30, 2014
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          3